DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on March 21, 2022 for the patent application 16/088,202 originally filed on September 25, 2018. Claims 1, 2, 5-7, 9-11, 13, and 14 are amended. Claims 3 and 4 are canceled. Claims 1, 2, and 5-14 remain pending. The first office action of January 11, 2021, the second office action of June 30, 2021, and the third office action of December 21, 2021 are fully incorporated by reference into this office action.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
The Applicant has modified the claims to remove expressions of “means or step for performing a specified function without the recital of structure, material, or acts in support thereof.” Therefore, the instant claims are no longer being interpreted under 35 USC 112(f).
Amendments made to the claims are insufficient to overcome the outstanding rejections under 35 USC 101, as shown below.
Applicant’s amendments to the claims are sufficient to overcome the outstanding rejections under 35 USC 102(a)(1). However, new prior art rejections to the claims are applied in this office action, as set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, and 5-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “an information processing device” (i.e. a machine), claim 13 is directed to “an information processing method” (i.e. a process), and claim 14 is directed to “a non-transitory computer-readable medium,” (i.e. a machine), hence independent claims 1, 13, and 14 are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “making a determination based on the response to a question,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “generating a question to confirm memorization of user-related information by a user, wherein the user-related information includes at least one of personal information of the user or action information of the user; 
receiving data, wherein 
the received data corresponds to specific information associated with the user, and 
the specific information is detected; 
determining, based on the received data, a specific timing that is appropriate for output of the question to the user; 
determining content that is output to the user based on a demand generated by the user at the specific timing, wherein the content is determined based on the received data; 
outputting, at the specific timing, the question in flow of the determined content that is output to the user, wherein 
the determined content corresponds to an interaction with the user, and 
the question is mixed with the determined content; 
acquiring a response of the user to the question; 
determining, as a result, true or false of the response; 
storing the question, the response, and the determined result; 
obtaining a rate of problematic responses in a first period of time based on the stored result; 
compiling temporal variations in the rate of problematic responses in a second period of time, wherein the second period of time is a time based on a shift in the first period of time; 
comparing the compiled temporal variations with a threshold value; and 
transmitting an alert based on a result of the comparison greater than the threshold value, wherein 
the alert includes a report of health of the user, and 
is associated with a pre-registered contact name.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “an information processing device,” “circuitry,” “at least one sensor,” “an external device,” “a non-transitory computer readable medium,” and “a processor” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “making a determination based on the response to a question,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “an information processing device,” “circuitry,” “at least one sensor,” “an external device,” “a non-transitory computer readable medium,” and “a processor” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 2 and 5-12 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2 and 5-12 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1. 
Therefore, claims 1, 2, and 5-14 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (hereinafter “Yamamoto,” US 2004/0137413) and Allon et al. (hereinafter “Allon,” US 2016/0035235).
Regarding claim 1 (Currently Amended), and substantially similar limitations in claims 13 (Currently Amended) and 14 (Currently Amended), Yamamoto discloses an information processing device comprising: 
generate a question to confirm memorization of user-related information by a user, wherein the user-related information includes at least one of personal information of the user or action information of the user (Yamamoto Fig. 1, question making means 101; also Yamamoto [0121], “a question making means 101b comprises a result recording means 107b, a question making element database 108b, and a question composing means 109b, and the words which are elements for making questions about content related to the user's behavior and personal information”; Yamamoto [0173-0179] describes a dialogue sequence to confirm memorization of action information of the user);
receive sensor data from at least one sensor, wherein the received sensor data corresponds to specific information associated with the user, and the specific information is detected by the at least one sensor (Yamamoto [0164], “A sensor portion 904 is means having a sensor of sensing the presence of the user, and the like.”); 
determine, based on the received sensor data, a specific timing that is appropriate for output of the question to the user (Yamamoto [0167-0168], “When the sensor portion 904 senses the presence of the user, the sensor portion 904 transmits it to the central operation portion 903… When the central operation portion 903 receives the transmission from the sensor portion 904, it directs the movement control portion 905 to turn the body toward the direction in which the presence of the user is sensed, and directs the voice input output portion 901 to utter a cry.”); 
determine content that is output to the user based on a demand generated by the user at the specific timing, wherein the content is determined based on the received sensor data (Yamamoto [0170-0173], “The user turns his body and notices the pet-type robot 900 that uttered the cry, then utters the voice "There, there."… When the voice input output portion 901 voice-inputs the voice "There, there" uttered by the user, the voice input output portion 901 transmits it to the central operation portion 903… When the central operation portion 903 receives the transmission from the voice input output portion 901, it performs voice analysis using the user voiceprint data which is held in the memory portion 902, and recognizes that the user has the user personal data consisting of the content of the user name "Taro Yamada," the user ID "A123," the birth date "Jan. 1, 1940," and the sex "male."… Then, according to this recognition result, the central operation portion 903 makes the question "Grandpa Taro, did you have a meal a little while ago?" and directs the voice input output portion 901 to output the question made.”);
output, at the specific timing, the question in flow of the determined content that is output to the user, wherein the determined content corresponds to an interaction with the user (Yamamoto Fig. 1, output means 101; also Yamamoto [0168-0175], “When the central operation portion 903 receives the transmission from the sensor portion 904, it directs the movement control portion 905 to turn the body toward the direction in which the presence of the user is sensed, and directs the voice input output portion 901 to utter a cry… The user turns his body and notices the pet-type robot 900 that uttered the cry, then utters the voice "There, there."… When the voice input output portion 901 receives the direction from the central operation portion 903, it voice-outputs the question "Grandpa Taro, did you have a meal a little while ago?" according to the direction… When the user hears the question "Grandpa Taro, did you have a meal a little while ago?," he utters the voice "No, I didn't.",” outputting the question in flow of determined content with the user, corresponding to an interaction with the user), and 
the question is mixed with the determined content (Yamamoto [0121], “making questions about content related to the user's behavior and personal information, such as "Did you go to the toilet?," "Did you have dinner?," and "When is your birthday?,"”; Yamamoto [0144-0146], “the pet-type terminal 800 is intended for providing various information through natural conversation, in which a voice recognition means 802 recognizes voice input from the input means 104d, and a response generating means 803 generates voice, physical movement, expression, and shape change, which are appropriate to the input, to be output by an output means 102d. For a normal response, an input voice and a voice and movement to be responded are previously decided, for example, when the user utters "Good morning.," it replies "Good morning.," tilting its head, and when the user utters "I'm home.," it replies "Hello.," raising its hand… At the point when a predetermined time (for example, 30 minutes) passes while the pet-type terminal 800 and the user have a conversation, the response generating means 803, which receives a trigger signal from a timer means 801, generates a response for mode change. For example, it generates and outputs a response such as "Let's play a game.",” a dialogue between the pet-type terminal and user is interspersed at timed intervals with mode changes for evaluating mental health);
acquire a response of the user to the question (Yamamoto Fig. 1, input means 104; also Yamamoto [0174-0176], “When the voice input output portion 901 receives the direction from the central operation portion 903, it voice-outputs the question "Grandpa Taro, did you have a meal a little while ago?" according to the direction… When the user hears the question "Grandpa Taro, did you have a meal a little while ago?," he utters the voice "No, I didn't."… When the voice input output portion 901 voice-inputs the voice "No, I didn't" uttered by the user, the voice input output portion 901 transmits it to the central operation portion 903”); 
determine, as a result, true or false of the response (Yamamoto Fig. 1, judging means 105; also Yamamoto [0179], “the central operation portion 903 evaluates the user's judgment as being of a high degree of dementia, based on variation in the user's answers to the same question "Grandpa Taro, did you have a meal a little while ago?,"”);
store the question, the response, and the determined result (Yamamoto Fig. 1, result recording means 107 is a storage unit; also Yamamoto [0102], “The judging means 105 compares a result calculated by the correct answer making means 103 and an input value from the input means 104, performs judgment of being correct or wrong, and records the result in the result recording means 107,” determination result stored in result recording means; also Yamamoto [0105], “The correct answer percentage calculating means 301 extracts recently asked questions having the same degree of difficulty which are recorded in the result recording means 107, calculates the percentage of correct answering from the answer results, and outputs the correct answer percentage,” question also stored in result recording means; also Yamamoto [0110], “the result recording means 107 corresponds to means including the answer content recording means,” response also stored in result recording means);
…
transmit an alert to an external device based on a result of the comparison greater than the threshold value, wherein the alert includes a report of health of the user (Yamamoto [0107], “The result of intellectual judgment may be output as CG (computer graphics) by the output means 102 to the user, or it may be output to the outside medical center, caregiver, and the like.”; also Yamamoto [0150], “The output means 102d corresponds to means including the question output means and the evaluation-result-information -notifying-to-outside means of the present invention”; Yamamoto [0156], “Further, an information notifying means 905 periodically notifies the results of the judging means 105 and the evaluation means 106, information regarding the user s intellectual judgment, for example, changes in the correct answer percentage for each certain period, to the user's family and friends, his doctor and operator in the hospital and facilities.”), and
Yamamoto does not explicitly teach every limitation of obtain a rate of problematic responses in a first period of time based on the stored result; compile temporal variations in the rate of problematic responses in a second period of time, wherein the second period of time is a time based on a shift in the first period of time; compare the compiled temporal variations with a threshold value; and … the external device is associated with a pre-registered contact name.
Yamamoto does disclose obtain a rate of correct responses in a first period of time based on the stored result; compile temporal variations in the rate of correct responses in a second period of time, wherein the second period of time is a time based on a shift in the first period of time; and … the external device is associated with a pre-registered contact name (Yamamoto [0127-0128], “The intellectual evaluation means 303 evaluates intellectual judgment from the results of the correct answer percentage calculating means 301b and the period calculating means 302, based on the assumption that "intellectual judgment is low when the question asking period is short and the correct answer percentage is low" and that "intellectual judgment is high when the question asking period is long and the correct answer percentage is high."… For example, the case where, although a subject who finished a meal at 12:30 returned the correct answer "Yes." to the question "Have you finished a meal?" which was performed at 13:00, the same subject returned the incorrect answer "No." to a question of the same content which was performed at 13:01, is the case where "although the question asking period is 1 minute and is short, the correct answer percentage is low."”; also Yamamoto [0156], “an information notifying means 905 periodically notifies the results of the judging means 105 and the evaluation means 106, information regarding the user s intellectual judgment, for example, changes in the correct answer percentage for each certain period, to the user's family and friends, his doctor and operator in the hospital and facilities”). However, Yamamoto measures a “correct answer percentage,” which is related to the instant “rate of problematic responses.” Yamamoto also does not disclose sending an alert only when a threshold is reached. Instead, Yamamoto sends alerts “periodically.” Yamamoto also does not disclose details of where the alerts are sent, only stating that they are sent to “the user’s family and friends, his doctor and operator in the hospital and facilities.”
However, Allon discloses obtain a rate of problematic responses in a first period of time based on the stored result; compile temporal variations in the rate of problematic responses in a second period of time, wherein the second period of time is a time based on a shift in the first period of time; compare the compiled temporal variations with a threshold value; and … the external device is associated with a pre-registered contact name (Allon [0025], “upon reaching a threshold of wrong answers received by a student via a user device 130 an alert is provided by the learning server 110 to the instructor device 140.”; also Allon [0021], “The system 100 further comprises at least one instructor device (ID) 140. The instructor device 140 is typically operated by an instructor, such as a teacher, professor, and the like,” the instructor device operated by an instructor is an external device associated with a pre-registered contact name).
Allon is analogous to Yamamoto, as both are drawn to the art of knowledge assessment. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Yamamoto, to include obtain a rate of problematic responses in a first period of time based on the stored result; compile temporal variations in the rate of problematic responses in a second period of time, wherein the second period of time is a time based on a shift in the first period of time; compare the compiled temporal variations with a threshold value; and … the external device is associated with a pre-registered contact name, as taught by Allon, in order to save time by generating the information in a more efficient manner (Allon [0024]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 2 (Currently Amended), Yamamoto and Allon discloses that the circuitry is further configured to transmit the stored result of the determination to the external device (Yamamoto Fig. 9, information notifying means 905; also Yamamoto [0156], “an information notifying means 905 periodically notifies the results of the judging means 105 and the evaluation means 106, information regarding the user s intellectual judgment, for example, changes in the correct answer percentage for each certain period, to the user's family and friends, his doctor and operator in the hospital and facilities,” the information notifying means is a transmission unit. The receiving device of the “user’s family and friends, his doctor and operator in the hospital and facilities” is the external device).
Regarding claim 5 (Currently Amended), Yamamoto and Allon discloses that the circuitry is further configured to determine true or false of the response based on the user-related information (Yamamoto [0126], “The user pushes down a button of an input means 104b, which corresponds to "Yes.," "No.," or the like, for answering a question. A judging means 105b judges whether or not the input answer is equal to the correct answer made by the correct answer making means 103b and records the result in the result recording means 107b.”).
Regarding claim 6 (Currently Amended), Yamamoto and Allon discloses that, the circuitry is further configured to determine that the response is one of true or false based on the question that corresponds to a history of an action of the user; and a lapse of time since the action has been performed (Yamamoto [0122-0124], “A correct answer making means 103b previously registers correct personal information in the case where questions are related to personal information, and registers as correct an answer which was obtained when the most recent and the same question was asked, in the case where questions are related to behavior… For example, in the case where a subject answers "Yes." to the question "Have you finished a meal?" which is performed at 13:00, "Yes." is registered as the correct answer to this question for the following 5 hours… Therefore, for example, in the case where the same subject answers "No." to the question "Have you finished a meal?" which is performed at 14:15, this answer is judged as incorrect.”).
Regarding claim 7 (Currently Amended), Yamamoto and Allon discloses that the circuitry is further configured to determine a type of information forgotten by the user and an extent of the forgotten information, and the information is associated with the response of the user (Yamamoto [0117], “The correct answer percentage calculating means 301 extracts recently asked questions having the same degree of difficulty which are recorded in the result recording means 107a, calculates the percentage of correct answering from the answer results, and outputs the correct answer percentage to the intellectual evaluation means 303… The intellectual evaluation means 303 evaluates intellectual judgment from the results of the correct answer percentage calculating means 301 and the period calculating means 302,” the degree of difficulty represents the type of information forgotten, the percentage of correct answering shows to what extent; also Yamamoto [0135], “A method of changing and deciding a difficulty is, for example, previously preparing question settings which are effective for deterioration of intellectual judgment and the degrees of the deterioration and making a difficulty correspond in the question settings.”).
Regarding claim 8 (Previously Presented), Yamamoto and Allon discloses that the action information of the user corresponds to an action history of the user (Yamamoto [0121], “a question making means 101b comprises a result recording means 107b, a question making element database 108b, and a question composing means 109b, and the words which are elements for making questions about content related to the user's behavior and personal information, such as "Did you go to the toilet?," "Did you have dinner?," and "When is your birthday?,"”).
Regarding claim 9 (Currently Amended), Yamamoto and Allon discloses that the circuitry is further configured to extract the action history of the user based on at least one of speech content of a dialogue with the user, the received sensor data, a captured image, a move history, a purchase history, a network usage history, an SNS post history, a view history, or a device manipulation history (Yamamoto [0177], “When the central operation portion 903 receives the transmission from the voice input output portion 901, it writes into the memory portion 902 conversation history data consisting of the content of the user ID "A123," the question asking time "35 past 13, Nov. 5, 2002," the question "Grandpa Taro, did you have a meal a little while ago?," and the answer "No, I didn't.",” dialogue with the user; Yamamoto [0021], “sensor means (304) of detecting a behavior of the user,” sensor data; Yamamoto [0125], “information as to whether the subject went to the toilet or not, and the like, is obtained from a sensor means 304 having a human body detecting sensor or a sensor of detecting water flushing, which is placed in the toilet or the like,” device manipulation history).
Regarding claim 10 (Currently Amended), Yamamoto and Allon discloses that the circuitry is further configured to: execute a statistical process based on the stored result of the determination; and transmit the alert to the external device based on a calculation result of the statistical process (Yamamoto [0156], “Further, an information notifying means 905 periodically notifies the results of the judging means 105 and the evaluation means 106, information regarding the user s intellectual judgment, for example, changes in the correct answer percentage for each certain period, to the user's family and friends, his doctor and operator in the hospital and facilities. Thus, the sign of deterioration of brain function can be predicted in advance and quantitative evaluation can be performed, helping treatment and caring.”).
Regarding claim 11 (Currently Amended), Yamamoto and Allon discloses that the circuitry is further configured to transmit the alert to the external device based on the calculation result that satisfies a specific condition (Yamamoto [0156], “Further, an information notifying means 905 periodically notifies the results of the judging means 105 and the evaluation means 106, information regarding the user s intellectual judgment, for example, changes in the correct answer percentage for each certain period, to the user's family and friends, his doctor and operator in the hospital and facilities. Thus, the sign of deterioration of brain function can be predicted in advance and quantitative evaluation can be performed, helping treatment and caring.”).
Regarding claim 12 (Previously Presented), Yamamoto and Allon discloses that the alert corresponds to a dementia sign of the user, and the user is an elderly person (Yamamoto [0156], “Further, an information notifying means 905 periodically notifies the results of the judging means 105 and the evaluation means 106, information regarding the user s intellectual judgment, for example, changes in the correct answer percentage for each certain period, to the user's family and friends, his doctor and operator in the hospital and facilities. Thus, the sign of deterioration of brain function can be predicted in advance and quantitative evaluation can be performed, helping treatment and caring,” deterioration of brain function is a dementia sign).

Response to Arguments
The Applicant’s arguments filed on March 21, 2022 related to the claims are fully considered, but are not persuasive.  

Rejections under 35 USC 101
The Applicant respectfully argues that the claim limitations require “action by the circuitry that cannot be performed by a human without aid of a computing device or cannot be practically applied in the mind.”
The Examiner respectfully disagrees. Claim 1 recites “circuitry” in its most generic sense, and does not specify a specific type of circuitry employed. The circuitry performs functions including generating a question, receiving data, determining timing, determining content, outputting the question, acquiring a response, determining if the response is correct, storing the response, obtaining a rate of problematic responses, compiling temporal variations, comparing the compiled temporal variations, and transmitting an alert. These functions of the circuitry are generic functions that can be performed by a human without aid of a computing device. Employing generic circuitry to perform functions that can be performed by a human without aid of a computing device is an abstract concept that falls within the “mental processes” enumerated grouping of abstract ideas.

The Applicant further respectfully argues that “amended independent claim 1 is not directed to any of the examples described in the sub-grouping of ‘method for organizing human activity’. Thus, amended independent claim 1 does not recite concepts relating to collecting and analyzing information.”
The Examiner respectfully disagrees. Claim 1 is directed to creating a dialogue with a user by formulating questions and analyzing the responses from the user. These activities can reasonably be considered as “social activities” or “following rules or instructions,” which fall under the category of abstract ideas “managing personal behavior or relationships or interactions between people.”

The Applicant further respectfully argues that the claimed invention “is directed towards a technology improving a specific space in transmitting alerts including a report of health of the user to an external device based on a result of health of the user that is poor than a specific threshold.”
The Examiner respectfully disagrees. The claimed invention does not improve the technology behind “transmitting alerts” in any way. The fact that the transmitted alerts include “a report of health of the user… based on a result of health of the user that is poor than a specific threshold” is an intended benefit or a description of the type of data that is transmitted, not a technology or technical field. The claimed invention does not provide any improvements to the functioning of a computer or to any other technology or technical field.

The Applicant respectfully argues that “[a]mended independent claim 1 does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but recites circuitry related to transmission of an alert that includes the report of the user based on a comparison with a threshold.”
The Examiner respectfully disagrees. The Examiner notes that the courts do not distinguish between “claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer” (MPEP 2106.04(a)(2)). That is, it is possible for the actions performed by the circuitry to be performed by a human without aid of a computing device. Therefore, the claims can be interpreted as falling within the mental processes category of abstract ideas.

The Applicant also argues that “claimed features integrate the alleged abstract idea into a practical application that provides an improvement of an information processing device. Specifically, the improvement is in determining safety of elders by discovering a state regarding a cognition function of the user at an early stage by simple interaction.”
The Examiner respectfully disagrees. The claimed invention does not provide any improvement to the information processing device itself. The claimed invention merely uses a generic “information processing device” to perform the abstract idea of “determining safety of elders.” It does not provide any improvements to the functioning of a computer or to any other technology or technical field.

The Applicant respectfully argues that the instant invention “recites a practical implementation by transmitting a report of health of the user to an external device to inform the relatives or doctors about the recognized condition of dementia in early stages which will ensure effective treatment and thus adds ‘a specific limitation other than what is well-understood, routine and conventional in the field that confines the claim to a particular useful application.’”
The Examiner respectfully disagrees. The claimed “transmitting a report of health of the user to an external device” does not “a specific limitation other than what is well-understood, routine and conventional in the field that confines the claim to a particular useful application.” These limitations are claimed with a high level of generality and they are similar to the examples given in MPEP 2106.05(d)(II) as computer functions that are well-understood, routine, and conventional functions (e.g. “transmitting data over a network” or “retrieving information in memory”).

The Applicant further respectfully argues that the claimed features amount to “improvement in the technology of early detection of dementia in a user.”
The Examiner respectfully disagrees. Early detection of dementia in a user is not a “technology.” The claimed technology for early detection of dementia in a user is “an information processing device” comprising “circuitry” and “at least one sensor.” These devices are claimed in their generic capacity with a high level of generality. The claim limitations do not improve the functioning of the information processing device, circuitry, sensors, or any other technology or technical field.

As such, the argument is not persuasive. Therefore, the 35 USC 101 rejection of the claims is not withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Considine et al. (US 2012/0088222) System for measuring speed and magnitude of responses and methods thereof
Pompilio, III et al. (US 8,814,359) Memory recollection training system and method of use thereof
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715        

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715